Case 2:19-cv-00082-JMS-DLP Document 94 Filed 01/12/21 Page 1 of 7 PageID #: 861




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 CHRISTOPHER R. BAILEY,                              )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 2:19-cv-00082-JMS-DLP
                                                     )
 WEXFORD HEALTH IND. LLC.,                           )
 SAMUEL BYRD,                                        )
 KIMBERLY HOBSON,                                    )
 RICHARD BROWN,                                      )
 THOMAS WELLINGTON,                                  )
 MICHAEL A. MITCHEFF,                                )
                                                     )
                              Defendants.            )
                                                     )


                        ENTRY GRANTING DEFENDANT BROWN'S
                          MOTION FOR SUMMARY JUDGMENT

        For the reasons explained in this Entry, defendant Richard Brown's motion for summary

 judgment, dkt. [78], is granted.

                                            I. Background

        Plaintiff Christopher R. Bailey is a prisoner confined at all relevant times at the Wabash

 Valley Correctional Facility (Wabash Valley). He brings this 42 U.S.C. § 1983 civil rights action

 against defendant Warden Brown, among other defendants. He alleges that he repeatedly

 complained to Warden Brown about being denied adequate medical treatment for his injured knee,

 but Warden Brown took no corrective action. He alleges that Warden Brown had known for

 months that something was seriously wrong with his knee but refused to take corrective measures

 to provide treatment. Dkt. 43 at 3 (Entry Screening Amended Complaint).




                                                 1
Case 2:19-cv-00082-JMS-DLP Document 94 Filed 01/12/21 Page 2 of 7 PageID #: 862




        Defendant Brown seeks resolution of the claim against him through summary judgment.

 Dkt. [78]. Mr. Bailey responded, dkt. [88-89], Brown replied, dkt. [91], and Mr. Bailey sur-replied,

 dkt [93]. The motion is ripe for resolution.

                                  II. Summary Judgment Standard

        Summary judgment should be granted "if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

 56(a). "Material facts are those that might affect the outcome of the suit under applicable

 substantive law." Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal quotation omitted).

 "A genuine dispute as to any material fact exists 'if the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606, 609-10 (7th

 Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court views

 the facts in the light most favorable to the non-moving party and all reasonable inferences are

 drawn in the non-movant’s favor. Barbera v. Pearson Educ., Inc., 906 F.3d 621, 628 (7th Cir.

 2018). The Court cannot weigh evidence or make credibility determinations on summary judgment

 because those tasks are left to the fact-finder. Johnson v. Advocate Health and Hosps. Corp., 892

 F.3d 887, 893 (7th Cir. 2018).

                                          III. Discussion

        A. Undisputed Facts

        The following statement of facts was evaluated pursuant to the standards set forth above.

 That is, this statement of facts is not necessarily objectively true, but as the summary judgment

 standard requires, the undisputed facts and the disputed evidence are presented in the light

 reasonably most favorable to Mr. Bailey as the non-moving party with respect to the motion for

 summary judgment. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).



                                                  2
Case 2:19-cv-00082-JMS-DLP Document 94 Filed 01/12/21 Page 3 of 7 PageID #: 863




        At all times relevant to the amended complaint, Richard Brown was the Warden of Wabash

 Valley. Dkt. 78-1, ¶ 2.

        On or about August 13, 2018, Mr. Bailey was injured lifting weights. Dkt. 45 at 3; dkt. 78-

 2, 27:10-22. Afterward, he was taken to see the medical staff and ordered an x-ray examination.

 Dkt. 45 at 3. He was also issued a pair of crutches, a knee sleeve, and steroid pills. Id.; dkt. 78-2,

 28:9-18. That day, once Mr. Bailey returned to his cell, he was also given a pass to the lower range

 and a lower bunk assignment. Dkt. 78-2, 29:7-18. Mr. Bailey's x-ray results returned as "normal."

 Dkt. 45 at 3; dkt. 78- 2, 31:7-16.

        Mr. Bailey was given a cortisone shot on August 22, 2018. Dkt. 78-2, 34:9-14. On

 September 5, 2018, Mr. Bailey was seen by the medical staff and received a list of exercises to

 perform. Id., 37:22-25, 38:1. Mr. Bailey reports that the exercises did not improve his condition.

 Id., 39:20-25. On September 25, Mr. Bailey was again seen by medical staff. Dkt. 76-5, p. 19. That

 day, he received another x-ray, and his medications were continued. Dkt. Id., p. 19-20.

        On October 23, 2018, Mr. Bailey submitted a formal offender grievance complaining about

 his medical care. Dkt. 78-3 at 2. On November 9, 2018, Mr. Bailey also wrote a letter to the

 Warden's office. Id. at 1. In his letter, Mr. Bailey asked: "to be taken to the hospital for an MRI."

 Dkt. Id. Warden Brown did not receive or review this letter. Dkt. 78-1, ¶ 5. Deputy Warden of

 Operations Kevin Gilmore reviewed the letter and indicated that no further response was necessary

 because Mr. Bailey was pursuing an offender grievance. Id.; Dkt. 78-3 at 1. Mr. Bailey received

 a response to his offender grievance on November 16, 2018. Dkt. 78-3 at 3. Mr. Bailey submitted

 his grievance appeal on November 26, 2018. Michael Ellis denied the grievance appeal on

 December 4, 2018. Dkt. 78-3 and 4.

        Mr. Ellis is the Ligation Liaison at Wabash Valley. Dkt. 78-4, ¶ 2. The offender grievance

                                                   3
Case 2:19-cv-00082-JMS-DLP Document 94 Filed 01/12/21 Page 4 of 7 PageID #: 864




 procedure allows the Warden to designate someone to respond to grievances on the Warden’s

 behalf. Dkt. 78-5 at 3. Warden Brown designated Mr. Ellis to respond to offender grievance

 appeals. Dkt. 78-4, ¶ 5.

        Warden Brown never personally received any information from Mr. Bailey, or anyone else,

 that caused him to believe that Mr. Bailey was receiving inadequate medical treatment. Dkt. 78-1,

 ¶ 7.

        Wexford of Indiana, LLC, (Wexford) is contracted by the Indiana Department of

 Correction (IDOC) to provide medical treatment to offenders incarcerated within the IDOC. Id., ¶

 9. Licensed medical providers employed by Wexford make treatment decisions about offenders'

 medical needs. Id., ¶ 10. Warden Brown is not a licensed physician, he does not have medical

 training, and he does not treat or make healthcare decisions for offenders. DId., ¶ 11. Warden

 Brown has never had personal involvement with Mr. Bailey's medical care or the decisions of his

 medical care providers. Id., ¶ 12.

        B. Analysis

        Warden Brown argues that he lacked sufficient personal involvement in Mr. Bailey's

 medical care to be found responsible for any of Mr. Bailey's alleged constitutional violations. He

 also contends that he was entitled to rely on the decisions of the medical personnel who treated

 Mr. Bailey and that Mr. Bailey was not entitled to demand specific care.

        Mr. Bailey argues that Warden Brown was deliberately indifferent to his serious medical

 needs. He contends that Warden Brown was made aware of his requests for medical care through

 the letter Mr. Bailey sent to the Warden’s office in November of 2018 requesting an MRI. Dkt.

 78-2, 63:8-25; dkt. 78-3 at 1. He also believes that Warden Brown was aware of his medical

 complaints through the grievance process and that Warden Brown failed to intervene on his behalf



                                                 4
Case 2:19-cv-00082-JMS-DLP Document 94 Filed 01/12/21 Page 5 of 7 PageID #: 865




 and direct medical personnel to order Mr. Bailey's desired treatment. Dkt. 78-2, 64:6-23. Finally,

 Mr. Bailey believes that, as Warden, Brown had the authority to direct medical personnel to take

 Mr. Bailey to the hospital, and his failure to do so constitutes deliberate indifference. Dkt. 68:1-9.

        Mr. Brown was a convicted prisoner at all relevant times. This means that the Eighth

 Amendment applies to his deliberate indifference claim. Estate of Clark v. Walker, 865 F.3d 544,

 546, n.1 (7th Cir. 2017) ("the Eighth Amendment applies to convicted prisoners"). To prevail on

 an Eighth Amendment deliberate indifference claim, a plaintiff must demonstrate two elements:

 (1) he suffered from an objectively serious medical condition; and (2) the defendant knew about

 the plaintiff’s condition and the substantial risk of harm it posed but disregarded that risk. Farmer

 v. Brennan, 511 U.S. 825, 837 (1994); Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 964

 (7th Cir. 2019); Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016); Pittman ex rel. Hamilton v.

 Cty. of Madison, Ill., 746 F.3d 766, 775 (7th Cir. 2014); Arnett v. Webster, 658 F.3d 742, 750-51

 (7th Cir. 2011). "[A]n inmate is not entitled to demand specific care and is not entitled to the best

 care possible…." Arnett, 658 F.3d at 754. Rather, inmates are entitled to "reasonable measures to

 meet a substantial risk of serious harm." Id.

        "A medical condition is objectively serious if a physician has diagnosed it as requiring

 treatment, or the need for treatment would be obvious to a layperson." Pyles v. Fahim, 771 F.3d

 403, 409 (7th Cir. 2014). The "subjective standard requires more than negligence and it approaches

 intentional wrongdoing." Holloway v. Del. Cty. Sheriff, 700 F.3d 1063, 1073 (7th Cir. 2012).

        "Individual liability under § 1983… requires personal involvement in the alleged

 constitutional deprivation." Colbert v. City of Chi., 851 F.3d 649, 657 (7th Cir. 2017) (internal

 quotation omitted). Moreover, there is no respondeat superior liability in § 1983 cases. "Liability

 under § 1983 is direct rather than vicarious; supervisors are responsible for their own acts but not



                                                   5
Case 2:19-cv-00082-JMS-DLP Document 94 Filed 01/12/21 Page 6 of 7 PageID #: 866




 for those of subordinates, or for failing to ensure that subordinates carry out their tasks correctly."

 Horshaw v. Casper, 910 F.3d 1027, 1029 (7th Cir. 2018). "[T]o recover damages against a prison

 official acting in a supervisory role, a § 1983 plaintiff may not rely on a theory of respondeat

 superior and must instead allege that the defendant, through his or her own conduct, has violated

 the Constitution." Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015). Individual liability "may

 be found where an official knows about unconstitutional conduct and facilitates, approves,

 condones, or turn[s] a blind eye to it." Id.

         "Non-medical defendants, such as [the Warden], can rely on the expertise of medical

 personnel." Arnett, 658 F.3d at 755. "[I]f a prisoner is under the care of medical experts, a non-

 medical prison official will generally be justified in believing that the prisoner is in capable hands."

 Id.

         Deputy Warden of Operations, Kevin Gilmore, responded to the letter sent to the Warden's

 office on November 9, 2018. Dkt. 78-1, ¶ 5. Litigation Liaison Ellis responded to Mr. Bailey's

 facility-level grievance appeal as Warden Brown's designee. Id., ¶ 6. Mr. Bailey has presented no

 admissible evidence to create a genuine material question of fact as to Warden Brown's subjective

 awareness of any of Mr. Bailey's medical needs. Rather, the designated record is undisputed that

 Warden Brown did not know that Mr. Bailey believed he was receiving inadequate medical

 treatment. Moreover, Mr. Brown's mere position as Warden is not sufficient to invoke liability.

 Perez, 792 F.3d at 781. Finally, Warden Brown, as a non-medical official, could properly rely on

 his belief that medical personnel were making appropriate treatment decisions. Arnett, 658 F.3d at

 755.




                                                    6
Case 2:19-cv-00082-JMS-DLP Document 94 Filed 01/12/21 Page 7 of 7 PageID #: 867




                                         IV. Conclusion

        For the reasons discussed above, Warden Brown's motion for summary judgment, dkt. [78],

 is granted. No final judgment shall issue at this time because claims against other defendants

 remain pending.


        IT IS SO ORDERED.



            Date: 1/12/2021




 Distribution:

 CHRISTOPHER R. BAILEY
 121747
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 All electronically registered counsel




                                               7
